Citation Nr: 0334696	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1974 with nine years of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


REMAND

The appellant claims that her deceased spouse died of lung 
cancer due to herbicide exposure while serving in Vietnam.  
The Board notes that the death certificate reveals that the 
veteran died of cardiorespiratory arrest due to anemia due 
to, or as a consequence of, oat cell carcinoma in August 
1985.  The veteran's service medical records are silent for 
any pertinent notations, findings, or diagnoses.  All chest 
and lung tests resulted in normal findings.  All findings 
were normal at separation in 1974.  

There are, however, no post-service medical records 
associated with the claims folder, in spite of several 
requests for the same.  There are indications in the record 
that no medical records have been located, but the appellant 
contends that her deceased husband was treated on an 
outpatient basis at the El Paso VA health facility and at the 
William Beaumont Army Medical Center.  To date, a search for 
these records has been unsuccessful.  

The Veterans Claims Assistance Act (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, the provisions define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R § 3.159(c).  

Because of the change in the law brought about by the VCAA, 
and in view of the foregoing, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
As such, the Federal Circuit reached a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day response period 
provided in § 3.159(b)(1) was misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

In this case, the RO notified the appellant of a 60-day 
period in an August 2001 letter and subsequently 
readjudicated his claim in May 2002.  Given this, as this 
case is being remanded for other reasons, the RO must take 
this opportunity to allow the appellant the appropriate time 
period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
appellant of the new provisions of the 
VCAA, inform her of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant evidence.  
In issuing this letter, the RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  

2.  Thereafter, the RO should obtain the 
names and addresses of all medical care 
providers, VA and private, who treated 
the veteran for any disorder since his 
separation from service in 1974.  In 
particular, any medical records related 
to treatment for oat cell carcinoma or 
any other carcinoma or lung disease 
should be requested.  After securing the 
necessary releases from the appellant, 
the RO should obtain these records.

3.  The RO should also attempt to obtain 
any additional copies of the veteran's 
service and personnel records to clarify 
the status of the veteran's claimed 
service in Vietnam.  The RO should ensure 
that these records are then associated 
with the claims folder.  

4.  After any additional indicated 
development, including a medical opinion 
if deemed warranted, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




